—Appeal by the defendant from a judgment of the Supreme Court, Queens County (D'emakos, J.), rendered November 23, 1992, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Queens County, to hear and report on the defendant’s motion to dismiss the indictment on the ground that he was deprived of his statutory right to a speedy trial pursuant to CPL 30.30, and .the appeal is held in abeyance in the interim; the Supreme Court shall file its report with all convenient speed.
Since the People in their answering papers, as well as the Supreme Court, relied on this Court’s opinion and order in People v Bolden (174 AD2d 111), in determining the defendant’s motion to dismiss the indictment pursuant to CPL 30.30, and that order was subsequently reversed by the Court of Appeals (People v Bolden, 81 NY2d 146), the appeal is held *271in abeyance and the matter is remitted to the Supreme Court, Queens County, for a de novo hearing on the defendant’s motion (see, People v Wiggins, 194 AD2d 840; People v Davis, 184 AD2d 575; cf., People v Mace, 206 AD2d 296). Copertino, J. P., Pizzuto, Santucci and Florio, JJ., concur.